DETAILED ACTION
1.      Claims 1, 4 - 12 of U.S. Application No. 16303227 filed on 11/20/2018 are presented for examination. Claims 2 – 3 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/2020, and 01/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Response to Amendment
Claims 1, 4 – 12 were rejected under 35 USC 103 in the non-final Office Action of 11/13/2020 for being unpatentable over Pierre et al. (FR 2818823) in view of Asao (US 6107719). 
The Applicant amended the independent claim 1 to clarify that the holder including parallel radially inner and outer arm extensions between which said lead wire is held, and further defining a detachment preventing section preventing radial separation by said lead wire.
Neither Pierre nor Asao disclose the above mentioned limitations, the prior art in record, JP2015211525 to Tokizawa Takashi, disclose a holder that have two arms, but the way the arms open in the radial direction would not prevent the radial separation of the lead wire as required by amended claim 1. None of the prior arts in record disclose 
Allowable Subject Matter
Claims 1, 4 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the limitations of claim 1, “….a holder (15) is disposed on that one flange (51) and located on a radially outer side of the winding-start receiving groove (52), the holder (15) being formed with a holder groove (151) continuous to the winding-start receiving groove (52) and extending at an angle relative to a radial direction of the insulation bobbin (5), the winding-start lead wire (62; fig. 2) of the field coil being received in the winding-start receiving groove (52) and the holder groove (151) and held by groove wall surfaces (52IS) of the holder groove (151), 

    PNG
    media_image1.png
    574
    727
    media_image1.png
    Greyscale

the holder (15) including parallel radially inner and outer arm extensions (annotated fig. 4A above) between which said lead wire (62) is held, and further defining a detachment preventing section (M2; fig. 3) preventing radial separation by said lead 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/AHMED ELNAKIB/Examiner, Art Unit 2832